By the Court,
Savage, Ch. J.
When a cause is duly at issue, we will not inquire into the previous proceedings. It is competent for parties voluntarily to come into court and join issue, and having done so, it is immaterial whether the commencement of the suit was regular or not. Here an attorney of this court has appeared for all the defendants, who are bound by his act, unless they shew that he is irresponsible and cannot respond to them in damages, which in this case is not pretended. The motion is denied.